Name: Council Regulation (EC) No 2718/95 of 20 November 1995 amending Regulation (EC) No 1827/94 opening and providing for the administration of a Community tariff quota for rum, taffia and arrack originating in the overseas countries and territories (OCT) associated with the European Community (1994 to 1995)
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  beverages and sugar;  executive power and public service
 Date Published: nan

 25. 11 . 95 I EN I Official Journal of the European Communities No L 283/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2718/95 of 20 November 1995 amending Regulation (EC) No 1827/94 opening and providing for the administration of a Community tariff quota for rum, taffia and arrack originating in the overseas countries and territories (OCT) associated with the European Community (1994 to 1995) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Whereas the volume of the annual tariff quota for the period 1 July 1994 to 30 June 1995 is 16 740 hectolitres of pure alcohol ; whereas half of this volume is to be increased by 870 hectolitres of pure alcohol for the period from 1 July 1995 to 31 December 1995 ; Having regard to Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Community ('), and in particular Annex V thereto, Whereas, as far as the arrangements applicable from 1996 are concerned, the Council has decided on the basis of a report from the Commission to eliminate the tariff quota for OCT rum from 1 January 1996 ; whereas the volume of the abovementioned quota should consequently be increased and the quota period extended to the second six-month period of 1995,Having regard to the proposal from the Commission, Whereas Annex V to Decision 91 /482/EEC stipulates that rum, taffia and arrack are imported into the Community free of customs duties within the limits of a Community tariff quota ; HAS ADOPTED THIS REGULATION : Whereas, until 31 December 1995, the Community sets annually the quantities which may be imported free of customs duties ; whereas, under the terms of the said Annex, the volume of the quota for 1994 and 1995 is equal to that of the previous year increased by 1 740 hectolitres of pure alcohol ; Article 1 Regulation (EC) No 1827/94 is hereby amended as follows : (a) in Article 1 ( 1 ), for '30 June 1995' read '31 December 1995' ; (b) the table in Article 1 shall be replaced by the fol ­ lowing : Whereas, by its Regulation (EC) No 1 827/94 (2), the Council opened a Community tariff quota for the period 1 July 1994 to 30 June 1995 for rum, taffia and arrack ; 'Order number CN code Description Quota volume (hi of pure alcohol) Quota duty 09.1621 2208 40 10 Rum, taffia and arrack 25 980 free' 2208 40 90 2208 90 1 1 2208 90 19 (') OJ No L 263, 19. 9. 1991 , p . 1 . (2 OJ No L 191 , 27. 7. 1994, p. 1 . No L 283/2 I EN Official Journal of the European Communities 25. 11 . 95 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1995. For the Council The President J. SOLANA